EXHIBIT CERTIFICATE OF CHIEF EXECUTIVE OFFICER PURSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C. 1350) I, Gideon Jung, Chief Executive Officer and Chief Financial Officerof PlayBox (US), Inc. (the “Company”), have executed this certification in connection with the filing with the Securities and Exchange Commission of the Company’s Annual Report on Form 10-K for the fiscal year endedSeptember 30, 2008 (the “Report”). The undersigned hereby certifies that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Gideon Jung Gideon Jung Chief Executive Officer and Chief Financial Officer June8, 2009 1
